Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

WENONAH CARNEY
765 Martingale Road
Schwenksville, PA 19473

individually and on behalf of all others

similarly situation . CIVIL ACTION NO.
Plaintiff, : JURY TRIAL DEMANDED
Vv.
TRAVELERS AID SOCIETY
OF PHILADELPHIA

d/b/a FAMILIES FORWARD PHILADELPHIA
111 N 49" Street
Philadelphia, PA 19139

Defendant.

 

COLLECTIVE AND CLASS ACTION COMPLAINT
Plaintiff Wenonah Carney (“Plaintiff”), individually and on behalf of all others similarly
situated, hereby brings this action against Defendant Travelers Aid Society of Philadelphia d/b/a
Families Forward Philadelphia (“Defendant”) and alleges, upon personal belief as to her own

acts, and upon information and belief as to the acts of others, as follows:

NATURE OF THE ACTION

Li. Plaintiff brings this Complaint on behalf of herself and others similarly situated
contending that Defendant has improperly failed to pay overtime compensation to its Full-Time
Case Managers pursuant to the requirements of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq. and the Pennsylvania Minimum Wage Act (““PMWA”), 43 P.S. § 333.100

et seq.
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 2 of 18

2. Plaintiff is a former employee of Defendant where she worked as a Full-Time
Case Manager. During the course of her employment, Plaintiff, and upon information and belief,
all other Full-Time Case Managers were classified by Defendant as “exempt” from the overtime
requirements of the FLSA and PMWA and were supposed to be compensated on a salary basis.

3. However, Defendant maintained an “actual policy and practice” of making
unlawful deductions under the F LSA/PMWA, whereby Plaintiff, and, upon information and
belief, all other similarly-situated Full-Time Case Managers, were/are docked from their accrued
paid time off, or, if no paid leave is available, from their pay, for any shortfall between their
reported work hours and the minimum seventy-five (75) hours Defendant requires they work
each biweekly pay period.

4, Due to Defendant’s aforesaid unlawful payroll practices, Plaintiff, and, upon
information and belief, other similarly-situated Full-Time Case Managers, were not compensated
on a bona fide “salary basis” under the FLSA and PMWA.

a. As a result, Plaintiff, and upon information and belief, all other similarly-situated
Full-Time Case Managers, are/were not eli gible for the exemptions for executive, administrative,
or professional employees under the FLSA and PMWA.

6. Plaintiff, and, upon information and belief, all other similarly-situated Full-Time
Case Managers, were misclassified as exempt under the FLSA and PMWA, and thus were
denied overtime compensation at a rate not less than 1.5 times their regular rate of pay for all
hours worked over forty (40) in a workweek.

7. Plaintiff brings this action for monetary damages, declaratory and injunctive
relief, and other equitable an ancillary relief, to seek redress for Defendant’s willful, unlawful

and improper conduct.
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 3 of 18

JURISDICTION AND VENUE

8. This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 216(b), which
provides, in relevant part, that suit under the FLSA “may be maintained against any employer...
in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

9. This Court also has federal question jurisdiction over this action pursuant to 28
U.S.C. § 1331.

10. This Court has supplemental jurisdiction over Plaintiff's state law claims because
those claims arise out of the same nucleus of operative fact as her federal law claims.

11. The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as
Defendant’s place of business is located in this district, and the unlawful practices of which
Plaintiff is complaining were committed in this district.

PARTIES

12. Paragraphs 1 through 11 are hereby incorporated by reference as though the same
were fully set forth at length herein.

13. Plaintiff Wenonah Carney is a citizen of the United States with a current address
of 765 Martingale Road, Schwenksville, PA 19473.

14. Upon information and belief, Defendant Travelers Aid Society of Philadelphia
d/b/a Families Forward Philadelphia is a non-profit corporation organized and existing under the
laws of the Commonwealth of Pennsylvania with a place of business and office address
registered with the Pennsylvania Secretary of State at 111 N 49" Street, Philadelphia, PA 19139.

15. Defendant is a “private employer” and covered by the FLSA.

16. _ Plaintiff is a former employee of Defendant within the meaning of the FLSA and

PMWA and, as such, is entitled to the protections of those statutes.

ao
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 4 of 18

17. Atall times relevant hereto, Defendant acted or failed to act through its agents,
servants and/or employees thereto existing, each of whom acted at all times relevant hereto in the
course and scope of their employment with and for Defendant.

FLSA COLLECTIVE ACTION ALLEGATIONS

18. Paragraphs 1 through 17 are hereby incorporated by reference as though the same
were fully set forth at length herein.

19. This action is brought as a collective action to recover unpaid overtime
compensation, liquidated damages, unlawfully withheld wages, statutory penalties and damages
owed to Plaintiff and all similarly situated current and former employees of Defendant.

20. Pursuant to 29 U.S.C. § 216(b) of the FLSA, Plaintiff brings this action
individually and on behalf of all other similarly situated persons presently or formerly employed
by Defendant in the position of Full-Time Case Manager who were subject to Defendant’s
unlawful pay practices and policies described herein and who worked for Defendant at any point
in the three years preceding the date the instant action was initiated (the members of the putative
class are hereinafter referred to as the “Class Plaintiffs”).

21. Plaintiff estimates that there are approximately twenty (20) Full-Time Case
Managers who either were or are working for Defendant and were unlawfully denied overtime
compensation for hours worked in excess of forty (40) in a workweek. The precise number of
employees can be easily ascertained by Defendant. These employees can be identified and
located using Defendant’s payroll and personnel records. Potential Class Plaintiffs may be
informed of the pendency of this Collective Action by direct mail and/or publication.

22. Pursuant to 29 U.S.C. § 216(b), this action is properly maintained as a collective

action because all the class members are similarly situated. Plaintiff and other similarly situated
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 5 of 18

employees were similarly not paid an overtime premium for hours worked in excess of forty (40)
in a workweek, had the same job classification and/or job duties, and were subject to the same
uniform policies, business practices, payroll practices, and operating procedures. Further,
Defendant’s willful policies and practices, which are discussed more fully in this Collective and
Class Action Complaint, whereby Defendant failed to pay Class Plaintiffs an overtime premium
for all hours worked over forty (40) hours in a workweek, have affected Plaintiff and Class
Plaintiffs in the same fashion.

23. Plaintiff will request that the Court authorize notice to all current and former
similarly situated employees employed by Defendant, informing them of the pendency of this
action and their right to “opt-in” to this lawsuit pursuant to 29 U.S.C. § 216(b), for the purpose of
seeking unpaid compensation, overtime compensation and liquidated damages under the FLSA.

CLASS ACTION ALLEGATIONS

24. Paragraphs 1 through 23 are hereby incorporated by reference as though the same
were fully set forth at length herein.

25. Plaintiff brings this action individually, and on behalf of the following state-wide
class of similarly situated individuals, pursuant to Rule 23 of the Federal Rules of Civil
Procedure:

All persons presently or formerly employed by Defendant Travelers Aid Society of
Philadelphia d/b/a Families Forward Philadelphia at any point during the past three (3)
years in the position of Full-Time Case Manager who were denied overtime
compensation for work performed in excess of forty (40) hours in a workweek (“Class
Plaintiffs”).

26. | The members of the class are so numerous that joinder of all members is
impractical. Class members may be informed of the pendency of this Class Action by direct

mail.
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 6 of 18

27. Pursuant to Federal Rule of Civil Procedure 23(a)(2), there are questions of law
and fact common to the Class, including, but not limited to:

A. Whether Plaintiff and the Class are entitled to overtime compensation for
services rendered in excess of forty (40) hours per week under the PMWA;

B. Whether Defendant was required to count the work performed by Plaintiff
and the Class outside their nominally scheduled hours toward their total hours worked for
purposes of calculating overtime compensation under the PMWA;

Cc, Whether Defendant failed to accurately track and maintain records of the
hours worked by Plaintiff and the Class;

D. Whether Plaintiff and the Class worked in excess of forty (40) hours per
week;

EB. Whether Plaintiff and the Class have suffered and are entitled to damages,
and if so, in what amount:

F. Whether Defendant has and/or had an “actual practice” of making
improper deductions from Plaintiffs and Class Plaintiffs’ salary under the PMWA; and

G. Whether Plaintiff and the Class were misclassified as “exempt” from
overtime compensation under the PMWA.

28. Plaintiff's claims are typical of the claims of the Class members. Plaintiff is a
former employee of Defendant who was employed in the position of Full-Time Case Manager
who has suffered similar injuries as those suffered by the Class members as a result of
Defendant’s failure to pay wages and overtime compensation. Defendant’s conduct of violating

the PMWA has affected Plaintiff and the Class in the exact same way.
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 7 of 18

29. Plaintiff will fairly and adequately represent and protect the interests of the Class.
Plaintiff is similarly situated to the Class and has no conflict with the Class members.

30. Plaintiff is committed to pursuing this action and has retained competent counsel
experienced in class action litigation.

31. Pursuant to Rules 23(b)(1), (b)(2), and/or (b)(3) of the Federal Rules of Civil
Procedure, this action is properly maintained as a class action because:

A. The prosecution of separate actions by or against individual members of
the Class would create a risk of inconsistent or varying adjudication with respect to individual
members of the Class that would establish incompatible standards of conduct for Defendant;

B. Defendant, by failing to pay overtime compensation when it became due
and owing in violation of the PMWA, has acted or refused to act on grounds generally applicable
to the Class, thereby making equitable relief appropriate with respect to the Class as a whole; and

C. The common questions of law and fact set forth above applicable to the
Class predominate over any questions affecting only individual members and a class action is
superior to other available methods for the fair and efficient adjudication of this case, especially
with respect to considerations of consistency, economy, efficiency, fairness and equity, as
compared to other available methods for the fair and efficient adjudication of the controversy.

32. Acclass action is also superior to other available means for the fair and efficient
adjudication of this controversy because individual joinder of the parties is impractical. Class
action treatment will allow a large number of similarly situated persons to prosecute their
common claims in a single forum simultaneously, efficiently, and without the unnecessary
duplication of effort and expense if these claims were brought individually. Additionally, as the

damages suffered by each Class member may be relatively small, the expenses and burden of
Case 2:19-cv-03599-MMB Document 1 Filed 08/08/19 Page 8 of 18

individual litigation would make it difficult for the Class members to bring individual claims.
The presentation of separate actions by individual Class members could create a risk of
inconsistent and varying adjudications, establish incompatible standards of conduct for
Defendant, and/or substantially impair or impede the ability of each member of the Class to
protect his or her interests.

FACTUAL BACKGROUND

33. Paragraphs 1 through 32 are hereby incorporated by reference as though the same
were fully set forth at length herein.

34. Plaintiff was initially hired by Defendant as a Full-Time Case Manager in July
2013.

35. Plaintiff's primary job duties, and, upon information and belief, those of
Defendant's other Full-Time Case Managers, were/are the provision of social services to
individuals experiencing or at risk of recidivating into homelessness, including helping
Defendant’s clients secure permanent supportive housing within the community, develop life
and/or job skills, and obtain financial planning and childhood education.

36. Plaintiff and Class Plaintiffs provide the aforementioned services on a schedule
determined by Defendant, who instructs Plaintiff and Class Plaintiffs where and when to report
to work.

a7, Plaintiff and Class Plaintiffs are required to perform the aforementioned work in
accordance with certain specific guidelines, protocols, and trainings provided by Defendant,

which act to restrict Plaintiff's and Class Plaintiffs’ discretion in the performance of their tasks.
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 9 of 18

38. When Plaintiff first began her employment with Defendant, she was provided
with an employee handbook which, among other things, outlined the method by which she, and
other Full-Time Case Managers, would be compensated.

39. In this regard, Section 15 of Defendant’s Employee Handbook, which is entitled
“Compensatory Scheduling,” states, “Employees exempt from the provisions of the Fair Labor
Standards Act (FLSA) are generally expected to work at least full-time during regular business
hours. In all cases, exempt employees are expected to work a minimum of 75 hours during a
two-week pay period or expend leave time to total a minimum of 75 hours during a pay
period.” (emphasis added)

40. Pursuant to the employment handbook and Defendant’s policies and practices,
Plaintiff, and upon information and belief, all other similarly situated Full-Time Case Managers
employed by Defendant, were subject to deductions from their PTO and/or pay for any bi-
weekly period in which they reported less than seventy-five (75) hours of work.

41. In this regard, during any such pay period, Defendant’s policy and practice was to
dock Plaintiff and, upon information and belief, Class Plaintiffs PTO time in fifteen (15) minute
increments for time reported below the seventy-five (75) hour minimum.

42. Furthermore, in the event that Plaintiff or Class Plaintiffs did not have sufficient
PTO time to cover the “gap” between their reported hours and the seventy-five (75) hour
minimum, Defendant would deduct the difference from their pay, again in increments of fifteen
(15) minutes.

43. The pay deduction policy utilized by Defendant and articulated in its employee

handbook constitutes a “clear and particularized policy” which effectively communicates that
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 10 of 18

deductions will be made in specific circumstances disallowed under the FLSA and PMWA,
including for absences shorter than one full day.

44. An employer is not entitled to claim any exemption under the FLSA or PMWA
requiring the payment of compensation on a salary basis if said employer has an “actual
practice” of making improper deductions from salary.

45. Upon information and belief, in addition to maintaining the “clear and
particularized policy” of unlawful deductions described above, Defendant did in fact make such
deductions from the pay of Plaintiff and other similarly-situated Full-Time Case Managers.

46. Asa result of Defendant’s actual practice of making unlawful pay deductions
under the FLSA and PMWA, Plaintiff and Class Plaintiffs were not compensated on a bona fide
salary basis.

47. Rather, Plaintiff and Class Plaintiffs were treated as salaried employees only
when doing so favored Defendant (i.e. during work periods in which they worked or exceeded
the specified “minimum” hour threshold) and were otherwise effectively treated as hourly
employees.

48. Although Plaintiff's, and, upon information and belief, Class Plaintiffs’,
scheduled work hours were nominally Monday through Friday for approximately forty (40)
hours per week, Plaintiffs and Class Plaintiffs were/are generally required to spend several
additional hours each day filling out paperwork, completing progress notes, and fielding work-
related phone calls, emails, and text messages, in order to comply with Defendant’s expectations.

49. As aresult, during a typical workweek, Plaintiff — and, upon information and
belief, Class Plaintiffs — performed, on average, approximately five (5) hours of additional work

in addition to their scheduled forty (40) hour shifts. Accordingly, Plaintiff, and, upon

10
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 11 of 18

information and belief, Class Plaintiffs, typically worked, on average, approximately forty-five
(45) hours per week.

50. By way of example, during the work period of December 10, 2018 to December
23, 2018, Plaintiff worked at least eighty-eight (88) hours, when including all the additional, off-
the-clock work she performed, but was only able to report seventy-eight (78) work hours.

51. Nevertheless, Plaintiff did not receive any additional compensation for the three
(3) hours reported beyond Defendant’s seventy-five (75) hour minimum, let alone for the
approximately eight (8) hours of overtime she worked.

52. Despite working, on average, at least five (5) hours of overtime per week,
Plaintiff did not receive any overtime compensation.

53. Plaintiff, and upon information and belief, other similarly-situated Full-Time Case
Managers employed by Defendant, regularly worked in excess of forty (40) hours per week.

54. Defendant had knowledge that Plaintiff, and, upon information and belief, other
similarly-situated Full-Time Case Managers, were performing work beyond their scheduled shift.

SS. Indeed, Plaintiff was directed by Defendant’s management, that she, and, upon
information and belief, other similarly-situated Full-Time Case Managers employed by
Defendant, were not to track hours of work performed when fielding work-related emails, phone
calls, and text messages beyond their normal scheduled hours. Thus, Plaintiff, and, upon
information and belief, other similarly-situated Full-Time Case Managers were forced to work
outside of their regular scheduled hours without compensation.

56.  Asaresult of Defendant’s actual practice of making unlawful deductions under
the FLSA/PMWA, Plaintiff and Class Plaintiffs were not compensated on a bona fide salary

basis, nor were they compensated on a fee basis within the meaning of the FLSA/PMWA.

1]
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 12 of 18

57. Accordingly, Plaintiff and Class Plaintiffs did/do not qualify for the exemptions
for executive, administrative, or professional employees under the FLSA/PMWA.

58. Plaintiff, and, upon information and belief, Class Plaintiffs did/do not have the
authority to hire, fire, or discipline other employees of Defendant, nor did/do they make
recommendations with respect to employee status changes to which Defendant lends substantial
weight.

59. As a result, Plaintiff and Class Plaintiffs did/do not satisfy the duties requirements
for the exemption for executive employees under the FLSA/PMWA.

60. Plaintiff and Class Plaintiffs did/do not perform work directly related to
Defendant’s management or general business operations, nor did/do they exercise discretion or
independent judgment regarding matters of significance to Defendant.

61. Accordingly, Plaintiff and Class Plaintiffs did/do not meet the duties requirements
for the exemption for administrative employees under the FLSA/PMWA.

62. _ Plaintiff’s and Class Plaintiffs’ primary duty does not include the performance of
work predominately intellectual in nature requiring advanced knowledge in a field of science or
learning acquiring through a prolonged course of intellectual instruction. In this regard,
Plaintiff's and Class Plaintiffs’ job duties does not require the consistent exercise of discretion
and judgment, as distinguished from the performance of routine mental, manual, and mechanical
work. Rather, Plaintiff and Class Plaintiffs are required to perform their job responsibilities in
accordance with specific guidelines, protocols, procedures, and trainings provided by Defendant.

63. Accordingly, Plaintiff and Class Plaintiffs do not meet the duties requirements for

the exemption for learned professionals under the FLSA/PMWA.

12
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 13 of 18

64. Finally, there are no other exemptions under the FLSA and/or PMWA which
could arguably be applicable to Plaintiff or Class Plaintiffs.

65. Plaintiff and Class Plaintiffs are/were, within the meaning of the FLSA and
PMWA, non-exempt employees of Defendant and therefore entitled to overtime compensation
for all hours they worked over forty (40) in a workweek.

66. As aresult of Defendant’s aforesaid illegal actions, Plaintiff and Class Plaintiffs

have suffered damages.

COUNT I
FAIR LABOR STANDARDS ACT
29 U.S.C § 201, et seq.
FAILURE TO PAY OVERTIME COMPENSATION

67. Paragraphs 1 through 66 are hereby incorporated by reference as though the same
were full set forth at length herein.

68. Pursuant to Section 206(b) of the FLSA, employees must be compensated for
every hour worked in a workweek.

69. Moreover, under Section 207(a)(1) of the FLSA, employees must be paid
overtime equal to 1.5 times the employee’s regular rate of pay, for all hours worked in excess of
forty (40) hours per week.

70. Defendant had and maintained an actual practice of making unlawful deductions
from the salary of Plaintiff and Class Plaintiffs in violation of the FLSA. Asa result, Defendant
was not entitled to claim the executive, administrative, or professional exemptions from overtime
in order to avoid paying overtime to Plaintiff and Class Plaintiffs.

71. Asaresult, Defendant failed to pay Plaintiff and Class Plaintiffs overtime

compensation for all hours worked over forty (40) in a workweek at 1.5 times their regular rate

of pay.

13
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 14 of 18

72. The foregoing actions of Defendant and the policies and practices of Defendant
violate the FLSA.

73. Defendant’s actions were willful, not in good faith, and in reckless disregard of
clearly applicable FLSA provisions.

74. Defendant is liable to Plaintiff and Class Plaintiffs for actual damages, liquidated
damages, and other equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable
attorneys’ fees, costs, and expenses.

WHEREFORE, Plaintiff prays for the following relief on behalf of herself and Class
Plaintiffs;

A. An Order from this Court permitting this litigation to proceed as a collective
action pursuant to 29 U.S.C. § 216(b);

B. An Order from the Court ordering Defendant to file with this Court and furnish to
the undersigned counsel a list of all names and addresses of all persons presently or formerly
employed by Defendant Travelers Aid Society of Philadelphia d/b/a Families Forward
Philadelphia during the last three (3) years in the position of Full-Time Case Manager who were
denied overtime compensation for work performed in excess of forty (40) hours in a workweek
(“Class Plaintiffs”) and authorizing Plaintiff's counsel to issue a notice at the earliest possible
time to these individuals, informing them that this action has been filed, of the nature of the
action, and of their right to opt-in to this lawsuit if they worked for Defendant during the liability
period, but were not paid overtime compensation at 1.5 times their regular rate of pay as required
by the FLSA;

c. Adjudicating and declaring that Defendant’s conduct as set forth herein and above

is in violation of the FLSA;

14
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 15 of 18

D. Adjudicating and declaring that Defendant violated the FLSA by failing to pay
overtime compensation to Plaintiff and Class Plaintiffs for work performed in excess of forty
(40) hours per week;

E. Awarding Plaintiff and Class Plaintiffs back pay wages and/or overtime wages in
an amount consistent with the FLSA;

F. Awarding Plaintiff and Class Plaintiffs liquidated damages in accordance with the
FLSA;

G. Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be
paid by Defendant, in accordance with the FLSA;

H. Awarding pre- and post-judgment interest and court costs as further allowed by
law;

I. Granting Plaintiff and the Class Plaintiffs leave to add additional Plaintiffs by
motion, the filing of written opt-in consent forms, or any other method approved by the Court;
and

J. For all additional general and equitable relief to which Plaintiffs and the Class
Plaintiffs may be entitled.

COUNT II
PENNSYLVANIA MINIMUM WAGE ACT OF 1968
43 P.S. § 333, et seq.
FAILURE TO PAY OVERTIME COMPENSATION

75. Paragraphs 1 through 74 are hereby incorporated by reference as though the same
were fully set forth at length herein.

76. The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to its employees. See 43 P.S. § 333.113.

15
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 16 of 18

77. The Pennsylvania Minimum Wage Act further provides that “employees shall be
paid for overtime not less than one and one half times the employee’s regular rate” for hours
worked in excess of forty (40) hours in a workweek. See 43 P.S. § 333.113.

78. By its actions alleged above, Defendant has violated the provisions of the
Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation and
for failing to properly pay Plaintiff and Class Plaintiffs for all hours work.

79, As a result of Defendant’s unlawful acts, Plaintiff and Class Plaintiffs have been
deprived of overtime compensation in amounts to be determined at trial, and are entitled to
recovery of such amounts, together with interest, costs and attorney’s fees pursuant to
Pennsylvania Minimum Wage Act of 1968, 43 P.S. § 333.113.

WHEREFORE, Plaintiff, on behalf of herself and the Class Plaintiffs, pray for judgment
against Defendant as follows:

A. An Order certifying this case as a class action and designating Plaintiff as the
representative of the Class and their counsel as class counsel;

B. An award to Plaintiff and Class Plaintiffs for the amount of unpaid overtime
compensation to which they are entitled, including interest thereon, and penalties subject to
proof;

C. An award to Plaintiff and Class Plaintiffs of reasonable attorney’s fees and costs
pursuant to the Pennsylvania Minimum Wage Act; and

D. An award to Plaintiff and Class Plaintiffs for any other damages available to them
under applicable Pennsylvania law, and all such other relief as this Court may deem proper.

JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.

16
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 17 of 18

Dated: August 8, 2019

17

Respectfully submitted,

MURPHY LAW GROUP, LLC

Michael Murphy, Esquire

Michael Groh, Esquire

Eight Penn Center, Suite 2000

1628 John F. Kennedy Blvd.
Philadelphia, PA 19103

TEL: 267-273-1054

FAX: 215-525-021
murphy@phillyemploymentlawyer,com
megroh@phillyemploymentlawyer.com
Attorneys for Plaintiffs
Case 2:19-cv-03599-MMB Document1 Filed 08/08/19 Page 18 of 18

DEMAND TO PRESERVE EVIDENCE
The Defendant is hereby demanded to preserve all physical and electronic information
pertaining in any way to Plaintiff’s and the Class/Collective Plaintiffs’ employment, to their
potential claims and their claims to damages, to any defenses to same, including, but not limited
to electronic data storage, employment files, files, memos, job descriptions, text messages, e-
mails, spreadsheets, images, cache memory, payroll records, paystubs, time records, timesheets,
and any other information and/or data which may be relevant to any claim or defense in this

litigation.

18
